Requestor:   Constantine Mularadelis, Esq., Village Attorney Village of Cold Spring Cold Spring, N Y 10516
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a portion of a public highway may be conveyed to a private party in order to provide adequate parking for a business operated by that party.
The conditions under which public highways or portions of public highways may be closed are set forth in the Highway Law. Included are provisions dealing with closing of roads because of uselessness (§ 171); abandonment of roads (§ 205); discontinuing the terminus of highways (§ 207); dealing with highways through forest lands (§ 211-a); and construction of an alternate route (§ 212-a).
The establishment of a highway by dedication or use entitles the public to its benefits over its entire width. See, Petrie v City of Rochester,206 Misc. 96, 100 (Sup Ct, Monroe Co, 1954). You have not indicated any facts that would bring the proposed conveyance of the portion of the highway within the provisions of the Highway Law authorizing discontinuance of highways.
We conclude that a portion of a highway may not be closed or discontinued except in accordance with the provisions of the State Highway Law.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.